DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-18-2022 has been entered.
Amendment to the claims submitted 2-18-2022 has been entered and claims 17-28 and 32-33 are pending.
 Allowable Subject Matter
Claims 17-28 and 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the present claim set is directed towards an ophthalmic laser treatment system in which the application head is affixed to the eye, as well as, a circuit to compensate for the deformation of the eye due to the application head affixation. Examiner has previously cited the systems described in Scott (US 20150018674 A1) and Rathjen (US 20100256965 A1) which describe similar ophthalmic treatment systems with application heads. Scott was cited specifically for the ability to adjust pre-affixing measurements to compensate for eye deformation cause by the patient interface. Present claims however overcome this prior art which is limited to using 2D eye profiles to adjust the measurements for deformation, whereas the present claims recite a circuit configured “to determine three-dimensional reference structures of the eye on the basis of the three- dimensional structures optically captured by the measurement system when the application head is affixed to the eye, which three-dimensional reference structures are arranged in essentially ring- shaped fashion about a center axis of the anterior chamber of the eye, to determine, using the three-dimensional reference structures, a displaced reference point when the application head is affixed to the eye, and to position the three-dimensional treatment model with respect to the displaced reference point when the application head is affixed to the eye”. This limitation overcomes the content of Scott by incorporating 3D measurements of reference structures to perform a deformation compensation function in an additional dimension relative to the Scott disclosure. This distinction places the application in condition for allowance over prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        21 May 2022